IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-46,766-07


                     EX PARTE ROBERT LEE COOPER, JR. , Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                             CAUSE NO. W99-23389-L(F)
                      IN THE CRIMINAL DISTRICT COURT NO. 5
                              FROM DALLAS COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated sexual

assault of a child under 14 and sentenced to life imprisonment. The Fifth Court of Appeals affirmed

his conviction. Cooper v. State, No. 05-00-00707-CR (Tex. App.—Dallas May 8, 2001) (not

designated for publication).

        Applicant contends that material false evidence was introduced at his trial. His writ

application also raised actual innocence, but habeas counsel subsequently withdrew that ground,
                                                                                                   2

waiving the issue. The State agrees that Applicant is entitled to habeas corpus relief due to false

evidence.

       The trial court has determined that Applicant is entitled to relief. Based on this Court’s

independent review of the record, we agree with the trial court’s recommendation. Relief is granted.

The judgment in Cause No. F-9923389-IL in the Criminal District Court No. 5 of Dallas County is

set aside, and Applicant is remanded to the custody of the Sheriff of Dallas County to answer the

charges as set out in the indictment. The trial court shall issue any necessary bench warrant within

10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: June 27, 2018
Do not publish